PERFORMANCE RECOGNITION PLAN

of

THE GOODYEAR TIRE & RUBBER COMPANY

Effective January 1, 2006

(hereinafter called the “Plan”)

I. PURPOSE AND POLICY

It is the declared policy of the Board of Directors of The Goodyear Tire &
Rubber Company, in order to provide incentive for extra effort, that key
personnel of the Company shall be compensated in addition to their fixed
compensation by participation in a performance recognition plan. Such key
personnel shall be selected, as hereinafter provided, from the elected officers
and other key employees of the Company.

The Plan is designed to reinforce Participant effort and responsibility towards
achieving the total Company business objectives, the objectives of specific
business units and objectives established for individual Participants. Awards to
Participants provided under this Plan will vary to the extent these goals and
objectives are attained. The basic intent is to tie Awards directly to results
that reflect Company growth and success achieved through customer satisfaction,
quality products and enhanced shareholder value.

The Plan shall be subject to discontinuance, or amendment by the Board of
Directors, at any time.

II. DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

A) Award. Cash payments approved by the Committee and made pursuant to the
objectives established pursuant to the Plan in respect of any Plan Year.

B) Company. The Goodyear Tire & Rubber Company or any of its subsidiaries and
affiliates.

C) Participant. With respect to any Plan Year, a salaried employee of the
Company who has been selected by the Committee to receive an Award under the
Plan for such Plan Year subject to the attainment of the established goals and
objectives.

D) Plan Year. Each period of one year beginning January 1 and ending
December 31, commencing January 1, 2006.

E) Retirement. Termination of employment at any age with 30 or more years of
continuous service with the Company and its subsidiaries or at age 55 or older
with at least 10 years of continuous service with the Company and its
subsidiaries.

III. THE COMMITTEE

The Plan shall be administered by a Committee, the “Committee”, to be comprised
of each member of the Compensation Committee of the Board of Directors of the
Company, as such Committee is constituted from time to time, that is neither an
employee or an officer of the Company and is not participating, and has not and
will not participate, in the Plan. Action by the Committee pursuant to any
provision of the Plan may be taken at any meeting held upon not less than five
days’ notice of its time, place and purpose given to each member, at which
meeting a quorum of not less than four members is present. If less than a
majority of the whole Committee is present, such action must be by the unanimous
vote of those present, otherwise by a majority vote. The minutes of such meeting
(signed by its secretary) evidencing such action, shall constitute authority for
Goodyear to proceed in accordance therewith.

IV. TARGET BONUS

Each Participant in a Plan Year is granted a target bonus with respect to such
Plan Year which is subject to adjustment between zero percent and such amount as
the Committee may determine, depending upon the extent to which the business
goal or goals established for the Participant for such Plan Year are achieved.

V. SELECTION OF PARTICIPANTS

A) With respect to each Plan Year, the consultation with the Chief Executive
Officer of the Company (or, if he be unavailable, with the next ranking officer
of the Company who may be available), the Committee shall determine the
Participants and establish their respective target bonuses for such Plan Year.
The Committee shall also review and approve the goals established for the
Participants for such Plan Year. As to such determination, the Committee may
rely, to the extent it deems available, upon any information and recommendations
obtained from the officer so consulted. As soon as practicable after the
selection of Participants for a Plan Year, the Company shall notify them of
their participation and target bonuses for such Plan Year.

B) A list, certified by the Committee (or by the officers as to action pursuant
to subparagraph A above), shall evidence the determination of those persons who
are Participants in the Plan for such Plan Year and their respective target
bonuses.

C) With respect to employees who are not officers of Goodyear, the Chairman of
the Board of the Company may add such employees as Participants in the Plan
during a Plan Year and report such additional Participants to the Committee from
time to time.

D) The Chairman of the Board of the Company may, at his discretion, terminate
the participation of any associate in the Plan at any time and may reduce or
eliminate the target bonus granted to any associate for any Plan Year at any
time prior to the payment of an Award in respect of such grant.

VI. PAYMENT POOL

A pool for the payment of Awards will be established equivalent to the total of
the adjusted target bonus amounts as determined in Section IV hereof for all
Participants in the plan.

VII. PAYMENT

The Committee, at its sole discretion, shall determine if a payment from the
pool shall be made to Participants in respect of any Plan Year notwithstanding
the fact that the established goals and objectives may have been achieved. If
the Committee determines that there will be a payment in respect of a Plan Year,
payment of Awards due Participants with respect to the Plan will be made after
the close of such Plan Year once the achievement of the performance goals have
been determined for funding the pool. All Awards are contingent upon the
achievement of the stated performance goals for the Plan Year and a
determination by the Committee that a payment shall be distributed to
Participants in respect of such Plan Year. The amount of individual Awards will
be based upon individual performance and is subject to the discretion of
management. All Awards shall be in cash except to the extent converted into
deferred stock unit awards as provided in Section VIII hereof. There shall be
deducted from each Award under the Plan the amount of any tax required by
governmental authority to be withheld and paid over by the Company to such
government for the account of a Participant entitled to an Award.

VIII. DEFERRAL OF PAYMENT

The Committee, in its sole discretion, may allow certain Participants in the
Plan to convert all or a portion of their Award into deferred stock units
granted under the 2005 Performance Plan of the Company or similar successor
plan. If permitted by the Committee, such Participants may elect to convert 25%,
50%, 75% or 100% of their Award into the deferred stock unit account for a
period of three years. The amount of the Award that would be converted into the
deferred stock unit account will be increased by 20%. The number of units
deferred will be determined by dividing the amount of the deferral by the Fair
Market Value of the common stock of the Company on the date the payout is
approved by the Committee. The Committee may authorize dividend equivalents at
the same rate as the quarterly dividends on the Company’s common stock, to be
reinvested in the deferral account each quarter at the time the Company pays its
dividends. After December 31 of the calendar year following three years from the
end of the Plan Year the deferred stock unit accounts will be converted to
shares of the Company’s common stock and issued to the Participant less amounts
withheld to satisfy any tax withholding requirements.

IX. CHANGE IN PARTICIPANT’S STATUS

A) Any Participant who is not an employee of the Company on December 31 of a
Plan Year forfeits his or her participation for such Plan Year unless employment
termination was due to the employee’s death or Retirement.

B) Any Participant whose employment terminates due to Retirement shall have
their target bonus prorated for the Plan Year during which the associate’s last
day worked occurred. Such pro rata target bonus is calculated by multiplying the
percentage of days actually worked of the year (ie, number of days worked
divided by 365) by the target bonus. Notwithstanding the above, a Participant
who, after Retirement, enters into a relationship either as an employee,
consultant, agent or in any manner whatsoever with an entity that sells products
in competition with products sold by the Company and its subsidiaries, forfeits
the right to receive a distribution under this Plan in respect of such Plan
Year. In the event such Participant enters into such a relationship with a
competitor within six months from a distribution under this Plan during such
Plan Year, the Participant agrees to refund to The Goodyear Tire & Rubber
Company any such distribution the Participant had received.

C) Any Participant whose employment status changes during a Plan Year due to
layoff, leave of absence or disability shall have their target bonus prorated,
subject to the adjustment as provided for in Section IV hereof. Such pro rata
target bonus is calculated by multiplying the percentage of days actually worked
during the Plan Year (ie, number of days worked divided by 365) by the target
bonus for such Plan Year.

D) A Participant whose employment terminates during a Plan Year due to death
shall have their target bonus for such Plan Year prorated and the prorated
target bonus shall not be adjusted under Section IV hereof. Such pro rata bonus
is based on days actually worked during such Plan Year and calculated in the
same manner as if the Participant had retired and distribution of the bonus
shall be made to the participating employee’s executors, administrators, or such
other person or persons as shall, by specific bequest under the last will and
testament of the participating employee, be entitled thereto.

X. MISCELLANEOUS CONDITIONS

The Plan and all participation therein shall be subject to the following
conditions:

A) For all purposes of the Plan, termination of a Participant’s employment shall
be deemed to have occurred whenever he or she is no longer employed by the
Company.

B) Nothing in the Plan shall obligate the Company with respect to tenure of
office or duration of employment of any Participant or to provide for or
continue participation in the Plan by any Participant in the Plan for any Plan
Year in respect of any subsequent Plan Year.

C) All right, title and interest in the Plan shall be personal to the
Participant and not subject to voluntary or involuntary alienation,
hypothecation, assignment or transfer, except that participation is subject to
forfeiture as provided in Section VII hereof.

D) The Committee shall have power finally to interpret any of the provisions of
the Plan and to lay down any regulations not inconsistent herewith for its
administration.

E) Nothing in the Plan shall prevent or interfere with any recapitalization or
reorganization of the Company or its merger or consolidation with any
corporation. In any such case, the recapitalized, reorganized, merged, or
consolidated Company shall assume the obligations of the Company under the Plan
or such modification hereof as, in the judgment of the Board of Directors, shall
be necessary to adapt it to the changed situation and shall provide
substantially equivalent benefits to the Participants.

E) The Company may terminate, suspend, amend, modify or otherwise act in respect
of the Plan at any time and from time to time.

